976 F.2d 726
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charlie Gene HYDE, Plaintiff-Appellant,v.Samuel V. PRUETT, Warden;  Edward Wright, Assistant Warden;Captain B. Lewis, Security Officer;  W. E. Tyler,Lieutenant;  Mr. Fisher, Safety Officer,Defendants-Appellees.
No. 92-6810.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  September 25, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-91-536)
Charlie Gene Hyde, Appellant Pro Se.
William Rundahl Coleman, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
Affirmed.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Charlie Gene Hyde appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Hyde v. Pruett, No. CA-91-536 (E.D. Va.  June 29, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that Hyde's Fed.  R. Civ. P. 60(b) motion is still pending before the district court